[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ARTICULATION
In his motion for articulation the plaintiff requests this Court discuss two matters:
1) the date and the manner in which certain "orders" concerning the commencement of trial were rendered by the Court; and
2) the date and the maimer in which the parties were notified of each of the four orders.
                                   I.
As to the first requested issue, the Court notes that the orders were issued orally to counsel through certain court personnel. The plaintiff, of course, acknowledges receiving said orders and, indeed, confirmed said receipt in his attorney's memorandum to the defense attorney (see Exhibit A [November 30, 1999 Memorandum from Timothy Brignole, Esq. to Henry C. Ide, Esq.] attached to defendant's memorandum in opposition to plaintiffs motion for articulation and attached hereto; see also, transcript of January 24, 2000 hearing, comments of plaintiffs attorney pp. 3, 4, 5, 6, 10; plaintiffs motion for articulation dated February 23, 2000, pp. 3-4).
                                   II.
As to the second request, at the hearing on January 24, 2000, the Court discussed the oral notification by court personnel. As indicated, the plaintiff has clearly acknowledged the receipt of this information in his attorney's memorandum to Attorney Ide. (See Exhibit A attached hereto.)
Berger, J.
 EXHIBIT "A" BRIGNOLE AND BUSH, LLC ATTORNEYS AND COUNSELLORS AT LAW
  TIMOTHY BRIGNOLE       73 WADSWORTH STREET            REGIONAL OFFICE DAVID W. BUSH      HARTFORD, CONNECTICUT 06106     13R HARTFORD AVENUE CT Page 5669 -----                (860) 527-9973                  SUITE 2E JOHN C. LEWIS, III      FAX (860) 527-5929        GRANBY, CONNECTICUT 06035 JEREMIAH D. MAHONEY                                      (860) 653-5222 ALEXANDER APONTE
FAX MEMORANDUM
TO           : Henry C. Ide, Esq. COMPANY      : FAX NO.      : 678-7506                                  FAXED FROM         : Timothy Brignole, Esq.                   11-30-99 DATE         : November 30, 1999 NO. OF PAGES : 1 (Including cover sheet)
--------------------------------------------------------------------------  Comments
Re: Pitchell v. City of Hartford, et al.
This office spoke to Jean at Caseflow who has indicated that based on the Plaintiff's Motion for Continuance of Trial, the Trial Management Conference on Friday, December 3, 1999, is off, as well as the Trial which is currently scheduled on December 9, 1999. The Judge indicated that Trial of this matter is to begin when the Donovan trial is concluded.
--------------------------------------------------------------------------
The information contained in this fax message isintended only for the use of the designatedrecipient(s) named above. This message may be anattorney-client communication and as such, isprivileged and confidential. If the reader of thismessage is not the intended recipient, you are herebynotified that you have received this document in errorand that any review, dissemination, distribution orcopying of this message is strictly prohibited. If youhave received this communication in error, pleasenotify us immediately by telephone and return theoriginal to us by mail. Thank you.
If you have trouble receiving this transmittal, please call us by telephone.